        Case 1:17-cv-09926-ER Document 125 Filed 07/22/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDWARD C. DAWKINS,
                            Plaintiﬀ,

                   – against –

COPELAND, Correctional Officer; M.
HOLINESS, Grievance Coordinator; RICE,                       ORDERS
Civilian, SCULLY, Cashier Officer; S.                  DIRECTING SERVICE &
CANADY, Grievance Coordinator; Executive                 APPOINTMENT OF
Director of Programs DEPUTY WARDEN VAS                  PRO BONO COUNSEL
#242; DR. RAMOS and DR. KATZ, Medical
Directors; DR. JOHN DOE; CAROLYN                             17 Civ. 9926 (ER)
SAUNDERS, Warden of North Infirmary
Command; K.TILLERY, Captain; LOUNETTE
DAWKINS, Captain; CAPTAIN COLON;
CAPTAIN COOPER; and DEPUTY WARDEN
GRACE, Executive Supervisor Operations,
                            Defendants.


RAMOS, D.J.:
         On March 31, 2020, this Court issued an Opinion and Order granting motions to

dismiss by defendants Canaday and Capt. Dawkins with prejudice, granting in part and
denying in part a motion to dismiss by defendant Copeland, dismissing sua sponte and
with prejudice claims against defendants Holiness, Scully, Katz, Saunders, Rice, Vaz,
Tillery, and Ramos, and sua sponte but without prejudice dismissing claims against
defendants Grace, Cooper, and Colon. 2020 WL 1529161, Doc. 110. be Court directed
Dawkins to ﬁle a Second Amended Complaint realleging claims against Grace, Cooper,
and Colon, and it directed Copeland to answer any Second Amended Complaint once
ﬁled.
         Dawkins’ Second Amended Complaint, Doc. 116, and request for pro bono
counsel, Doc. 117, were docketed on June 24, 2020. Now, in this Order, the Court: (1)
sua sponte dismisses with prejudice the Second Amended Complaint as against Cooper
      Case 1:17-cv-09926-ER Document 125 Filed 07/22/20 Page 2 of 7




and Colon and orders service of the Second Amended Complaint on Grace and (2) orders
the appointment of pro bono counsel for the limited purposes of discovery.
I.     DEFENDANTS GRACE, COOPER, AND COLON
       be Prison Litigation Reform Act requires that federal courts screen complaints
brought by prisoners who seek relief against a governmental entity or an oﬃcer or
employee of a governmental entity. See 28 U.S.C. § 1915A(a). be Court must dismiss a
prisoner’s in forma pauperis complaint, or any portion of the complaint, that is frivolous
or malicious, fails to state a claim upon which relief may be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B),
1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). be Court must also
dismiss a complaint if the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P.
12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged
to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and
interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.
Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and
citations omitted, emphasis in original).
       To establish a Section 1983 claim for allegedly unconstitutional conditions of
conﬁnement, a plaintiﬀ must make two showings. Darnell v. Pineiro, 849 F.3d 17, 29 (2d

Cir. 2017). First, the plaintiﬀ must “show[] that the challenged conditions were
suﬃciently serious to constitute objective deprivations of the right to due process.” Id.;
see also id. at 30 (“Under both the Eighth and Fourteenth Amendments, to establish an
objective deprivation, the inmate must show that the conditions, either alone or in
combination, pose an unreasonable risk of serious damage to his health . . . .” (internal
quotation marks omitted)). Second, the plaintiﬀ must “show[] that the oﬃcer[s] acted
with at least deliberate indiﬀerence to the challenged conditions.” Id. be Fourteenth
Amendment applies an objective mens rea standard: be oﬃcial need only “recklessly
fail[] to act with reasonable care to mitigate the risk that the condition posed to the


                                              2
       Case 1:17-cv-09926-ER Document 125 Filed 07/22/20 Page 3 of 7




pretrial detainee even though the defendant-oﬃcial knew, or should have known, that the
condition posed an excessive risk to health or safety.” Id. at 35 (citing Kingsley v.

Hendrickson, 135 S. Ct. 2466 (2015)).
        In its March 2020 Opinion and Order, the Court dismissed claims against Cooper
and Colon by observing the following:
             [T]he claims against Colon, Cooper, and Grace are dismissed be-
             cause they fail to state a claim. Dawkins fails to allege that Colon
             or Grace knew or should have known of his medical conditions
             when they searched his cell and Grace directed Colon to remove the
             mattress. Cooper, though Dawkins told him he needed the mattress,
             checked with Katz, a doctor, before taking it away. bis consultation
             with a medical professional cannot form the basis for a claim of de-
             liberate indiﬀerence to Dawkins’ medical needs. See Ward v. Capra,
             No. 16 Civ. 6533 (KMK), 2018 WL 1578398, at *6 (S.D.N.Y. Mar.
             29, 2018) (“Even if [defendant] had knowledge of the grievance, a
             prison administrator is permitted to rely upon and be guided by the
             opinions of medical personnel concerning the proper course of treat-
             ment administered to prisoners, and cannot be held to have been per-
             sonally involved if he does so.”).
2020 WL 1529161 at *10-11.
        In his Second Amended Complaint, Dawkins fails to add allegations suggesting
that that either Cooper or Colon exhibited any deliberate indiﬀerence to Dawkins’

medical needs. In fact, a review of both complaints reveals no new allegations about
these individuals at all. Compare Aﬀ. ¶¶ 46, 47, Doc. 1011 with Second Am. Compl. ¶¶
35, 36, Doc. 116. Accordingly, Dawkins’ Second Amended Complaint fails to state a
claim in reference to Colon and Cooper and his complaint is dismissed as against them.
        Dawkins does, however, make new allegations against Grace. He alleges that
Grace, as executive supervisor of operations and deputy warden of the Northern
Inﬁrmary Command at Rikers Island, knew or should have known of the medical


1
 Dawkins’ allegations were made in his Amended Complaint, Doc. 79, and an aﬃdavit attached to his
memorandum in opposition to the defendants’ motion to dismiss, Doc. 101. Because Dawkins is
proceeding pro se, the Court considered the factual allegations made in the aﬃdavit alongside the Amended
Complaint. See Long v. Lafko, 254 F. Supp. 2d 444, 446 (S.D.N.Y. 2003).



                                                   3
      Case 1:17-cv-09926-ER Document 125 Filed 07/22/20 Page 4 of 7




conditions aﬀecting those speciﬁcally designated to this medical facility. Second Am.
Compl. ¶ 38. He further alleges that his medical history, including a broken face, a

punctured lung, and narcolepsy, was transmitted to Northern Inﬁrmary Command and
that Grace knew or should have known of it. Id. ¶ 39. Finally, he newly alleges that
Grace was speciﬁcally informed of Dawkins’ diagnosis of lower back and neck injuries
necessitating a medical mattress both before and after he or she ordered Dawkins’
medical mattress removed from his cell. Id. ¶¶ 8–10.
       Together with the special solicitude courts must grant pro se litigants at the
pleading stage, see Harris, 572 F.3d at 72, these new allegations suggest that Grace knew
or should have known of Dawkins’ severe medical conditions when he or she ordered the
search of his cell and removal of his mattress. In any event, his allegations in this regard
are not frivolous or malicious, and the Court will accordingly order service on Grace.
Grace will have the opportunity to answer, move to dismiss under Federal Rule of Civil
Procedure 12(b)(6), or otherwise respond to the Second Amended Complaint after he or
she is served or waives service.
II.    APPOINTMENT OF PRO BONO COUNSEL
       be Court directs that the Clerk of Court seek pro bono counsel to enter a limited
appearance for the purpose of conducting discovery in the above-captioned action.

Counsel will ﬁle a Notice of Limited Appearance as Pro Bono Counsel. Copeland takes
no position on Dawkins’ application for pro bono counsel. Doc. 119 at 1.
       A. LEGAL STANDARD
       be in forma pauperis statute provides that the courts “may request an attorney to
represent any person unable to aﬀord counsel.” 28 U.S.C. § 1915(e)(1). Unlike in
criminal cases, in civil cases, there is no requirement that courts supply indigent litigants
with counsel. Hodge v. Police Oﬃcers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the
courts have “broad discretion” when deciding whether to seek pro bono representation
for a civil litigant. Id. Even if a court does believe that a litigant should have a free


                                               4
      Case 1:17-cv-09926-ER Document 125 Filed 07/22/20 Page 5 of 7




lawyer, under the in forma pauperis statute, a court has no authority to “appoint” counsel,
but instead, may only “request” that an attorney volunteer to represent a litigant.

Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301–310 (1989).
Moreover, courts do not have funds to pay counsel in civil matters. Courts must therefore
request the services of pro bono counsel sparingly, and with reference to public beneﬁt, in
order to preserve the “precious commodity” of volunteer-lawyer time for those litigants
whose causes are truly deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73
(2d Cir. 1989).
       In Hodge, the Second Circuit Court of Appeals set forth the factors a court should
consider in deciding whether to grant a litigant’s request for pro bono counsel. 802 F.2d
at 61–62. Of course, the litigant must ﬁrst demonstrate that he or she is indigent, for
example, by successfully applying for leave to proceed in forma pauperis. be court must
then consider whether the litigant’s claim “seems likely to be of substance” — “a
requirement that must be taken seriously.” Id. at 60–61. If these threshold requirements
are met, the court must next consider such factors as:
           the indigent’s ability to investigate the crucial facts, whether con-
           ﬂicting evidence implicating the need for cross-examination will be
           the major proof presented to the fact ﬁnder, the indigent’s ability to
           present the case, the complexity of the legal issues[,] and any special
           reason in that case why appointment of counsel would be more
           likely to lead to a just determination.
Id. In considering these factors, district courts should neither apply bright-line rules nor
automatically deny the request for counsel until the application has survived a dispositive
motion. See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather, each
application must be decided on its own facts. See Hodge, 802 F.2d at 61.
       B. DISCUSSION
       Dawkins meets the threshold requirements of Hodge. As Dawkins ﬁled a Request
to Proceed in Forma Pauperis (IFP), which the Court granted on February 6, 2018, Doc.
6, Dawkins qualiﬁes as indigent. And as Dawkins’ claim against Copeland survived a



                                              5
      Case 1:17-cv-09926-ER Document 125 Filed 07/22/20 Page 6 of 7




motion to dismiss, it is “likely to be of substance.” Hodge, 802 F.2d 61-62. be Court
ﬁnds that the other Hodge factors also weigh in favor of granting Dawkins’ application.

In particular, Dawkins’ status as an incarcerated person makes his ability to investigate
the circumstances surrounding disruptions to his legal mail and — should his claims
against Grace survive a motion to dismiss, the circumstances surrounding the removal of
his medical mattress — nearly impossible. Indeed, Dawkins has regularly updated the
Court with his diﬃculties in accessing his institution’s law library and in sending and
receiving legal mail. See, e.g., Docs. 77, 89, 90, 99, 107, 108. bese diﬃculties would
be compounded in discovery and unnecessarily complicate the process. In this case,
requesting pro bono counsel would “lead to a quicker and more just result by sharpening
the issues and shaping examination.” Hodge, 802 F.2d at 61.
       Given the early stage of the proceedings, the Court will request that counsel
appear for the limited purpose of conducting discovery. In addition, pro bono counsel
may engage in settlement discussions. Pro bono counsel will not be obligated for any
aspect of Dawkins’ representation beyond the matters described in this order. In
particular, pro bono counsel will not be required to respond to a dispositive motion,
including any motion to dismiss ﬁled by Grace. In the event that the defendants ﬁle a
dispositive motion, pro bono counsel may seek appropriate relief, including an extension
of Dawkins’ time to respond, or an expansion of pro bono counsel’s role to include
responding to the motion. Absent an expansion of the scope of pro bono counsel’s
representation, pro bono counsel’s representation of Dawkins will end upon completion
of discovery. Upon the ﬁling by pro bono counsel of a Notice of Completion, the
representation by pro bono counsel of Dawkins in this matter will terminate, and pro
bono counsel will have no further obligations or responsibilities to Dawkins or to the
Court in this matter.
       Under the Court’s Standing Order regarding the Creation and Administration of
the Pro Bono Fund (16-MC-0078), pro bono counsel may apply to the Court for


                                             6
       Case 1:17-cv-09926-ER Document 125 Filed 07/22/20 Page 7 of 7




reimbursement of certain out-of-pocket expenses spent in furtherance of Dawkins’ case.
be Pro Bono Fund is especially intended for attorneys for whom pro bono service is a

ﬁnancial hardship. See http://www.nysd.circ2.dcn/docs/prose/pro_bono_fund_order.pdf.
III.     CONCLUSION
         be Clerk of Court is directed to notify the New York City Department of
Correction and the New York City Law Department of this order. be Court requests that
Deputy Warden Grace of the Northern Inﬁrmary Command waive service of summons.
Furthermore Court directs that the Clerk of Court seek pro bono counsel to enter a limited
appearance for the purpose of conducting discovery in the above-captioned action.
Counsel’s appearance will not include responding to dispositive motions, including any
potential motion to dismiss by Grace.
         Copeland is directed to respond to the Second Amended Complaint by August 5,
2020. Grace is directed to answer or otherwise respond to the Second Amended
Complaint within 21 days after he or she waives service. be Law Department is directed
to inform the Court by August 5, 2020 of whether Grace has been informed of this Order,
if he or she has not waived service by then. Finally, given that it will likely be some time
before pro bono counsel can be secured, discovery is stayed in this case until such time
pro bono counsel makes an appearance on Dawkins’ behalf. be Court’s scheduling

order of May 28, 2020, Doc. 114, is VACATED.
         be Clerk of Court is directed to terminate the motions, Docs. 116 and 117.


It is SO ORDERED.


Dated:    July 21, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.




                                             7
